On Appellants’ Motion for Rehearing.
The first ground of this motion alleges error in affirming this cause as to granting the injunction, because the application for the temporary injunction was not verified as required by law. The verification by affiant was “that the allegations contained in the foregoing petition are to his best knowledge true and correct”; that this would not be a sufficient verification for the granting of the temporary writ of injunction on an ex parte hearing is well established by the following authorities, viz.: Article 4G47, R. S. 1925; State Banking Board v. Smyth (Tex. Civ. App.) 2 S.W.(2d) 53(5; Wilkening v. Wolff (Tex. Civ. App.) 220 S. W. 598; Lane v. Jones (Tex. Civ. App.) 167 S. W. 177; Kopplin v. Ludwig (Tex. Civ. App.) 170 S. W. 105; Robertson v. Economy Plumbing Co. (Tex. Civ. App.) 269 S. W. 481; Butler v. Remington (Tex. Civ. App.) 230 S. W. 224.
In construing article '4647, supra, the court in the case of Butler v. Remington, supra, stated: “This affidavit must state that the facts upon which the applicant relies to sustain his injunction are true, and an affidavit upon information and belief is insufficient.”
The other cited cases, supra, in effect hold that an affidavit to a petition must be an unequivocal statement of facts, and an affidavit upon which an indictment for perjury would lie if the facts prove to be false. Each one of the above reported cases involved the granting of a temporary injunction upon an ex parte hearing. Therefore the rule expressed therein is not applicable to a case where a hearing was had and no special exception was addressed to ¡the sufficiency of the affidavit. The order granting the temporary injunction in the instant case was made on and after a hearing had been had upon that particular matter, in which the insufficiency of the affidavit to Tate’s petition was not raised by appellants in such a way as to have caused or enabled the trial court to pass upon its sufficiency, said question being presented for the first time on this appeal. In the case of Collin County School Trustees v. Stiff (Tex. Civ. App.) 190 S. W. 216, and Wilkinson v. Lyon (Tex. Civ. App.) 207 S. W. 638, it is in substance held that a defective verification of a petition for injunction is waived by the defendant who addressed no special exception to the petition, but relies solely on general demurrer and lack of jurisdiction, complaining of improper verification only in the Court of Civil Appeals. This rule is of course not true in eases where an injunction grows 'out of an ex parte hearing.
The second and fourth grounds of this motion present in effect the same contention, viz.: That this court “erred in affirming the judgment of the trial court granting the temporary injunction on the application of the appellee Tate; for the reason that Tate had not verified his application as required by law, and failed by his evidence to make a prima facie ease entitling him to injunctive relief.”
The injunction, as shown by the record, was granted upon a hearing, at which the evidence introduced established that one-half of the stocks belonged to Tate; that without his knowledge or consent all of said stocks had been transferred by W. R. Zanes to Mrs. Mabel Zanes, under circumstances that cast strong suspicion on said transaction, and that she had pledged the stocks to E. A. Pierce & Oo. as security for a loan of $8,161.09 made either to her or W.«R. Zanes, and had placed it in the power of said Pierce & Oo. to sell said stocks in New York at any time without notice to any one. The facts thus established, we think, were sufficient to warrant the granting of injunction against Mrs. Mabel Zanes, as well as W. R. Zanes.
By the third ground of this motion appellants contend that this court “erred in affirming the judgment of the trial court granting a temporary injunction on the application of the appellee bank enjoining Mrs. Mabel Zanes from transferring, selling or otherwise disposing of the stocks in question; for the reason that the petition of the said bank did' not pray for an injunction against her. Said bank did not make her a party to the suit.”
The court had before it for consideration the whole case as made respectively by the pleadings of appellee bank and Tate. The allegations of Tate’s cross-action are so inter-related with and in support of the allegations of the bank’s petition as to relief sought, both by injunction and for the appointment of a receiver, based upon the rights asserted by said parties respectively in and to the involved stocks, for the purpose of protecting the stocks from the alleged conduct and designs of W. R. Zanes and Mrs. Mabel Zanes in behalf of the bank as to the lien asserted by it against said stocks, to secure the indebtedness claimed by the bank against W. R. Zanes and Tate, and the interest of Tate remaining in said stocks, after the demands of Pierce & Oo., and of the bank against same shall have been satisfied, that it cannot *928be said that the granting of the injunction against Mrs. Mabel Zanes, to protect the rights of the bank in the stocks as asserted by it, was not fully authorized. Certainly it cannot be held, under the record as presented in this case, that, because the effect of said injunction would inure to the benefit of the bank, the granting of same was erroneous. This view, we think, is fully warranted by the following allegations of Tate’s cross-action:
“Defendant Tate represents to the court that according to his information and belief the facts alleged by the plaintiff, as a basis for the equitable lien claimed by the plaintiff against the stocks referred to in plaintiff’s petition, are true and correct, and defendant Tate represents to the court that because of such facts the plaintiff has an equitable lien against the stocks, more particularly hereinafter referred to.
“Defendant Tate specially represents to the court that the debt of the plaintiff has not been paid and that for the payment of such debt and to secure such debt the plaintiff is entitled to the lien which it asserts against the stocks particularly referred to.
“Seth Tate, both as a defendant herein and as a complainant herein, represents to the court that the stocks abbve listed (being the stocks described in plaintiff’s first amended original petition) are owned by himself and the defendant Zanes jointly; that they are partners in the ownership of such stocks; that the said Tate owns, and is entitled to, a one-half interest in and to all such stocks and shares of stocks; that the defendant Zanes has taken into his possession all of such stocks and, without the consent of the said Tate, has appropriated to his use all of such stocks and that the said Zanes at the present time, either through himself or through others, as more particularly hereinafter referred to, is at the present time withholding from the said Tate all of such stocks and is appropriating unto the use of the said Zanes all of such stocks, to the injury and damage of the said Tate, as more particularly hereinafter alleged.
“Xour complainant Tate further represents to the court, and upon information and belief alleges, that the said W. R. Zanes, has heretofore unlawfully attempted to transfer the stocks hereinabove mentioned to his wife, Mrs. Mabel Zanes, and that in addition the said stocks have in some manner, the details of which are unknown to this complainant, been hypothecated with E. A. Pierce & Company; that the purported transfer of the said stocks to Mrs. Mabel Zanes was unlawful, and without consideration and was fraudulent, being made for the sole purpose of attempting to transfer the said stocks in such a manner as to deprive the said Tate and the plaintiff in this case of their respective rights and interests in and to said stocks.
“Complainant Tate affirmatively shows to the court that he fears that the said W. R. Zanes or the said Mrs. Mabel Zanes or the said EÍ. A. Pierce & Company, unless restrained by this Honorable Court, will in some manner transfer or attempt to dispose of such stocks in such a way as to deprive the said Tate and the said plaintiff herein of their interests and rights in and to such stocks, to the great loss, injury and damage of the said Tate and the said plaintiff herein.”
 It affirmatively appears from said allegations that appellee Tate was seeking relief against all of the parties named therein, both by the appointment of a receiver for the involved stocks and the issuance of a writ of injunction, preventing any of said parties from assigning, hypothecating, or in any manner disposing of or removing from the jurisdiction of the trial court said stocks, or any part of them, primarily for the benefit of himself and appellee bank., Tate being a party defendant to the suit, asserting ownership to an undivided one-half interest in the stocks, had the same right to seek and obtain the appointment of a receiver for said property as a “party whose right to or interest in the property or fund, or the proceeds thereof, is probable,” as the plaintiff in a suit under subdivision 1, art. 2293, R. S. 1925, “where it is shown that the property or fund is in danger of being lost, removed or materially injured.” Therefore the fact that appellee bank did not make Mrs. Mabel Zanes a party defendant to its suit could not restrict the appointment of the receiver for the stocks to the rights of Tate thereto, the receivership being for the protection of the rights and for the benefit of all parties to the suit, “whose right to or interest in the property or fund or the proceeds thereof is probable.” In other words, the receiver was not appointed for the benefit of any pai’ticular party to the suit, but of the involved property for the benefit of all of the parties interested therein. Generally, remedy of receivership is purely ancillary, being proceeding in rem. Scholl et al. v. Allen, Judge, 237 Ky. 716, 33 S.W.(2d) 333. Right to receivership on statutory grounds is' determinable by statute rather than by rules of equity in respect thereto. Zanes v. Lyons (Tex. Civ. App.) 36 S.W.(2d) 544. A “receiver” is an indifferent person, between the parties to a cause, appointed by the court to receive and preserve the property or fund in litigation pendente lite. Kokernot v. Roos (Tex. Civ. App.) 189 S. W. 505. To the' same effect see Republic Trust Co. v. Taylor (Tex. Civ. App.) 184 S. W. 772. In Lauraine v. Ashe, 109 Tex. 69, 191 S. W. 563, 565, 196 S. W. 501, it was held: “The power *929'of the court to appoint the receiver proceeds from its jurisdiction of the cause and is an element of it.” In the case of Hayes v. Gardner (Tex. Civ. App.) 40 S.W.(2d) 917, “order for appointment of receiver held not void because of insufficiency of petition seeking receivership, where appointment was justified on basis of petition in intervention.”
We therefore hold that the injunction against Mrs. Mabel Zanes, in aid of the receivership for the involved property, was properly granted.
The eighth ground of this motion challenges the refusal of this court to pass upon the order of the trial court on appellants’ plea of misjoinder as to parties and causes of action and plea in abatement, “inasmuch as these pleas related to the right of the parties to injunctive relief and were properly presented to the court.” We have carefully considered the case of the City of Brownsville v. Fernandez (Tex. Civ. App.) 202 S. W. 112, 115, cited by appellants in support of this contention; also reviewed Turner v. Turner, 47 Tex. Civ. App. 392, 105 S. W. 237; Gulf National Bank v. Bass (Tex. Civ. App.) 177 S. W. 1019; Swearingen v. Swearingen (Tex. Civ. App.) 165 S. W. 16, the cases listed therein as authorities for the holding in the Brownsville Case relied upon by appellants. We do not think that the language, “The present ease is before us on an appeal from an order granting a temporary injunction, and under these circumstances we must consider all the orders of the court presented for consideration,” can be accepted as authority in the instant case, unless same he received and applied as having reference to such orders as were necessarily involved in determining the question presented in reference to and having to do with the right of the appellant in that ease to the temporary injunction granted. The authorities cited in the Brownsville Case, supra, we do not think support the broad proposition that all orders entered upon the hearing of an appealable interlocutory matter made on other issues, from which no appeal is authorized by law, must be considered in and as a part, of the authorized appeal although not necessary to fully pass upon the order properly appealed from. The involved pleas are prima facie dilatory, and only in rare instances could in effect become pleas in bar, and in no respect is either one of said pleas to be addressed to and upon the merits of a cause. Appellants urge that the involved pleas should be given the same consideration on this appeal that would be accorded a general demurrer. To this we cannot assent. A general demurrer is addressed to the merits of a cause, in that its effect is to admit all of the material allegations to be true, and to urge as a matter of law that on the facts so admitted plaintiff is not entitled to the equitable relief sought, in that he has failed to state a cause of action, and, if properly sustained, the demurrer terminates the litigation. The right of appeal is not given from an order made on a plea of misjoinder, either of the parties or causes of action, or on a plea in abatement, and unless a reasonable necessity should exist therefor, an order made on either of said pleas is not to be reviewed on an appeal from an order appointing a receiver and granting a temporary injunction in, aid of such receivership proceedings. This rule of reasonable necessity has no place in the instant case, in that a cause of action was alleged by appellee bank against appellant W. R. Zanes, and appellee Tate, and by Tate in his cross-action against appellants Zanes, involving the same property; neither of which would of a necessity be terminated, nor the ultimate right to the equitable relief sought based on said petitions respectively be foreclosed on either one or all of said pleas being sustained, for, if improperly overruled, the judgment of the trial court would not be reversed and rendered, but reversed and remanded for further proceedings available to appellee bank and Tate or either one of said parties, as the case.may be, to meet in the trial court the condition produced by said pleas, or either one thereof, being sustained. This because of the peculiar situation created by the inter-related rights asserted in said stocks by Tate to exist in himself and ap-pellee bank. Tate’s cross-action admitted the cause of action as alleged by the bank, both as to the debt asserted against W. R. Zanes and Tate and the right to the equitable lien asserted by the bank against all of the parties to the suit, subject only to the superior right of Pierce & Co. to subject said stock to the payment of its debt. We think it is thus made to appear from the allegations of the petition of appellee bank and the cross-action of Tate and the answers filed to said petitions by W. R. Zanes and Mrs. Mabel Zanes that it is not necessary, in order for this court to properly pass upon the question presented by this appeal, that we should consider and pass upon the orders of the court made upon the pleas of misjoinder and in abatement. Said motion is overruled.
Overruled.